DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a method of producing syngas comprising introducing a gasifier input stream of O2/CO2 to a gasifier, gasifying a carbonaceous fuel, combusting the fuel to generate exhaust gases, passing the exhaust gases through a turbine and generating an output stream comprising CO2 , supplying to a high-temperature co-electrolysis (HTCE) unit, a first input stream of H2O and a portion of the CO2 of the output stream, supplying to the HTCE unit a second input stream comprising another portion of the CO2 of the output stream, reducing H2O/CO2 to syngas in the HTCE unit, and transporting the O2 and excess CO2 from the HTCE unit to the gasifier as the gasifier input stream.  Hawkes (US 20090235587 A1), as submitted on Applicant's Information Disclosure Statement on 13 August 2019, is the closest prior art which discloses a HTCE unit combined with a gasification process to produce syngas (Figs. 1 & 2).  However, Hawkes does not explicitly disclose sending in two separate inputs of CO2 to the HTCE unit.  Reytier (US 20190013539 A1) discloses a HTCE unit (para 6) wherein a draining gas such as air may circulate in the anodic compartment (para 12, 13 & 21) to evacuate oxygen produced and act as a temperature regulator (para 21).  However, there is no suggestion in the prior art to add carbon dioxide as a draining gas (or sweep gas) to the anodic side of a HTCE unit.  In regards to claim(s) 14, prior art does not explicitly disclose, teach or suggest a system for producing syngas comprising a HTCE unit and an integrated gasification combined cycle (IGCC) power plant wherein there is an O2/CO2 stream line in communication with both the HTCE and IGCC and another CO2 stream line in communication with both the HTCE and IGCC.  Claim 14 defines over the prior art for the same reasons as claim 1.  In regards to claim(s) 19, prior art does not explicitly disclose, teach or suggest a method of producing syngas comprising introducing a stream of O2 and a sweep CO2 gas steam to a combustion sub-system, combusting a fuel and that stream, supplying to a HTCE unit, a first input stream of H2O and CO2, supplying to the HTCE unit a second input stream comprising the sweep CO2 gas stream, reducing H2O/CO2 to syngas in the HTCE unit, and transporting the O2 and the sweep CO2 gas stream from the HTCE unit to the combustion sub-system.  Claim 19 defines over the prior art for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794